DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/593,092 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (# US 2006/0098050) in view of Koike et al. (# US 2010/0165019).
Terui discloses:
1. An aqueous ink jet ink composition (an ink having a composition of ethylene glycol/urea/isopropyl alcohol/black dye/water=5/3/2/3/87 parts; [0037]), which is an aqueous ink jet ink composition for use in an ink jet recording method (see Abstract) that includes ejecting ink from an ink jet head (see Abstract; figure: 1-8), the ink jet head including nozzles that have a side wall surface (see figure: 7), the side wall surface having a scalloped shape ([0050]-[0053]) in which a scallop width S1 (distance: b; [0018]) and a notch depth S2 (depth: a; [0018]) satisfy S1/S2 ≥ 4 (b/a ≥ 1.7; [0018]; [0044]; b/a =1.7 to 25; see table 5).
12. The aqueous ink jet ink composition according to claim 1, wherein the nozzles are nozzles formed by performing an etching process and an etching side wall protection process alternately and repeatedly several times (see Abstract; [0029]-[0031]; [0046]-[0052]).
13. An ink jet recording method comprising an ejection step of ejecting the aqueous ink jet ink composition according to claim 1 from an ink jet head, the ink jet head including nozzles that have a side wall surface (see figure: 7), the side wall surface having a scalloped shape ([0050]-[0053]) in which a scallop width S1 (distance: b; [0018]) and a notch depth S2 (depth: a; [0018]) satisfy S1/S2 ≥ 4 (b/a ≥ 1.7; [0018]; [0044]; b/a =1.7 to 25; see table 5).
Terui explicitly did not discloses:
1. The aqueous ink jet ink composition comprising: 
a self-dispersed pigment; and 
a solvent that includes a compound represented by formula (1) below, 
R1-O-R2-OH ... (1) 
where R1 represents a hydrogen atom, a methyl group, or an ethyl group, and R2 represents a divalent saturated hydrocarbon group having 5 or fewer carbon atoms or represents a group represented by formula (2) below, 
R3-O-R4 ... (2) 
where R3 and R4 each independently represent a divalent saturated hydrocarbon group having 2 or 3 carbon atoms.
2. The aqueous ink jet ink composition according to claim 1, wherein the solvent further includes a monoalcohol.
3. The aqueous ink jet ink composition according to claim 2, wherein a content of the monoalcohol is 1 mass% or greater and 6 mass% or less relative to a total mass of the aqueous ink jet ink composition.
4. The aqueous ink jet ink composition according to claim 1, wherein a specific surface area of the self- dispersed pigment as measured by pulsed NMR is less than or equal to 60 m2/g.
5. The aqueous ink jet ink composition according to claim 1, wherein a volume average particle diameter of the self-dispersed pigment is 90 nm or greater and 150 nm or less.
6. The aqueous ink jet ink composition according to claim 1, wherein a content of the self-dispersed pigment is 4 mass% or greater and 8 mass% or less relative to a total mass of the aqueous ink jet ink composition.
7. The aqueous ink jet ink composition according to claim 1, wherein the self-dispersed pigment includes carbon black.
8. The aqueous ink jet ink composition according to claim 1, wherein a content of the compound represented by formula (1) is 2 mass% or greater and 16 mass% or less relative to a total mass of the aqueous ink jet ink composition.
9. The aqueous ink jet ink composition according to claim 1, wherein a molecular weight of the compound represented by formula (1) is 50 or greater and 150 or less.
10. The aqueous ink jet ink composition according to claim 1, wherein R1 in formula (1) is a hydrogen atom.
11. The aqueous ink jet ink composition according to claim 1, wherein the compound represented by formula (1) is at least one selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, propylene glycol monomethyl ether, and ethylene glycol monomethyl ether.
	Koike et al. teaches that to have printed image with high optical density:
1. The aqueous ink jet ink ([0033]) composition comprising: 
a self-dispersed pigment ([0026]-[0027]); and 
a solvents (see Table 1; water soluble component; surfactant; [0033]-[0048]).
2. The aqueous ink jet ink composition according to claim 1, wherein the solvent further includes a monoalcohol (isopropyl alcohol alone or in a combination of two or more; see Examples; [0097]).
3. The aqueous ink jet ink composition according to claim 2, wherein a content of the monoalcohol is 1 mass% or greater and 6 mass% or less relative to a total mass of the aqueous ink jet ink composition (see Examples; [0097]).
4. The aqueous ink jet ink composition according to claim 1, wherein a specific surface area of the self-dispersed pigment as measured by pulsed NMR is less than or equal to 60 m2/g (50 m2/g to 400m2/g; [0027]).
5. The aqueous ink jet ink composition according to claim 1, wherein a volume average particle diameter of the self-dispersed pigment is 90 nm or greater and 150 nm or less (70 nm to 145 nm; [0030]).
6. The aqueous ink jet ink composition according to claim 1, wherein a content of the self-dispersed pigment is 4 mass% or greater and 8 mass% or less relative to a total mass of the aqueous ink jet ink composition (2 wt% to 10 wt%; [0032]).
7. The aqueous ink jet ink composition according to claim 1, wherein the self-dispersed pigment includes carbon black ([0027]).
8. The aqueous ink jet ink composition according to claim 1, wherein a content of the compound represented by formula (1) is 2 mass% or greater and 16 mass% or less relative to a total mass of the aqueous ink jet ink composition (see Examples).
9. The aqueous ink jet ink composition according to claim 1, wherein a molecular weight of the compound represented by formula (1) is 50 or greater and 150 or less (see Examples).
11. The aqueous ink jet ink composition according to claim 1, wherein the compound represented by formula (1) is at least one selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, propylene glycol monomethyl ether, and ethylene glycol monomethyl ether (see Table : 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Terui by the aforementioned teaching of Koike et al. in order to have the printed image with high optical density. 
With respect to claims 1, 10, Aoyama et al. discloses exactly same solvent as applicant discloses in their own specification. The formula 1 & 2 is constant to the material. Therefore, the solvents discloses by the Aoyama et al. obviously have same formula 1 & 2 as applicant discloses in the claim. 

Claim(s) 1-3, 6-8 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (# US 2006/0098050) in view of Aoyama et al. (# US 2011/0187770).
Terui discloses:
1. An aqueous ink jet ink composition (an ink having a composition of ethylene glycol/urea/isopropyl alcohol/black dye/water=5/3/2/3/87 parts; [0037]), which is an aqueous ink jet ink composition for use in an ink jet recording method (see Abstract) that includes ejecting ink from an ink jet head (see Abstract; figure: 1-8), the ink jet head including nozzles that have a side wall surface (see figure: 7), the side wall surface having a scalloped shape ([0050]-[0053]) in which a scallop width S1 (distance: b; [0018]) and a notch depth S2 (depth: a; [0018]) satisfy S1/S2 ≥ 4 (b/a ≥ 1.7; [0018]; [0044]; b/a =1.7 to 25; see table 5).
12. The aqueous ink jet ink composition according to claim 1, wherein the nozzles are nozzles formed by performing an etching process and an etching side wall protection process alternately and repeatedly several times (see Abstract; [0029]-[0031]; [0046]-[0052]).
13. An ink jet recording method comprising an ejection step of ejecting the aqueous ink jet ink composition according to claim 1 from an ink jet head, the ink jet head including nozzles that have a side wall surface (see figure: 7), the side wall surface having a scalloped shape ([0050]-[0053]) in which a scallop width S1 (distance: b; [0018]) and a notch depth S2 (depth: a; [0018]) satisfy S1/S2 ≥ 4 (b/a ≥ 1.7; [0018]; [0044]; b/a =1.7 to 25; see table 5).
Terui explicitly did not discloses:
1. The aqueous ink jet ink composition comprising: 
a self-dispersed pigment; and 
a solvent that includes a compound represented by formula (1) below, 
R1-O-R2-OH ... (1) 
where R1 represents a hydrogen atom, a methyl group, or an ethyl group, and R2 represents a divalent saturated hydrocarbon group having 5 or fewer carbon atoms or represents a group represented by formula (2) below, 
R3-O-R4 ... (2) 
where R3 and R4 each independently represent a divalent saturated hydrocarbon group having 2 or 3 carbon atoms.
2. The aqueous ink jet ink composition according to claim 1, wherein the solvent further includes a monoalcohol.
3. The aqueous ink jet ink composition according to claim 2, wherein a content of the monoalcohol is 1 mass% or greater and 6 mass% or less relative to a total mass of the aqueous ink jet ink composition.
6. The aqueous ink jet ink composition according to claim 1, wherein a content of the self-dispersed pigment is 4 mass% or greater and 8 mass% or less relative to a total mass of the aqueous ink jet ink composition.
7. The aqueous ink jet ink composition according to claim 1, wherein the self-dispersed pigment includes carbon black.
8. The aqueous ink jet ink composition according to claim 1, wherein a content of the compound represented by formula (1) is 2 mass% or greater and 16 mass% or less relative to a total mass of the aqueous ink jet ink composition.
10. The aqueous ink jet ink composition according to claim 1, wherein R1 in formula (1) is a hydrogen atom.
11. The aqueous ink jet ink composition according to claim 1, wherein the compound represented by formula (1) is at least one selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, propylene glycol monomethyl ether, and ethylene glycol monomethyl ether.
	Aoyama et al. teaches that to have printed image with high optical density:
1. The aqueous ink jet ink ([0012]) composition comprising: 
a self-dispersed pigment ([0013]); and 
a solvent ([0018]).
2. The aqueous ink jet ink composition according to claim 1, wherein the solvent further includes a monoalcohol (methyl alcohol, ethyl alcohol, n-propyl alcohol, isopropyl alcohol alone or in a combination of two or more; [0018]; see Examples).
3. The aqueous ink jet ink composition according to claim 2, wherein a content of the monoalcohol is 1 mass% or greater and 6 mass% or less relative to a total mass of the aqueous ink jet ink composition (see Examples; see Table: 1-3).
6. The aqueous ink jet ink composition according to claim 1, wherein a content of the self-dispersed pigment is 4 mass% or greater and 8 mass% or less relative to a total mass of the aqueous ink jet ink composition (2 wt% to 8 wt%; [0014]).
7. The aqueous ink jet ink composition according to claim 1, wherein the self-dispersed pigment includes carbon black ([0013]).
8. The aqueous ink jet ink composition according to claim 1, wherein a content of the compound represented by formula (1) is 2 mass% or greater and 16 mass% or less relative to a total mass of the aqueous ink jet ink composition (5 to 50%; [0019]).
11. The aqueous ink jet ink composition according to claim 1, wherein the compound represented by formula (1) is at least one selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, propylene glycol monomethyl ether, and ethylene glycol monomethyl ether ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Terui by the aforementioned teaching of Aoyama et al. in order to have the printed image with high optical density. 
With respect to claims 1, 10, Aoyama et al. discloses exactly same solvent as applicant discloses in their own specification. The formula 1 & 2 is constant to the material. Therefore, the solvents discloses by the Aoyama et al. obviously have same formula 1 & 2 as applicant discloses in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Muto et al. (# US 2017/0246893) discloses a liquid discharge device includes a liquid discharge head that includes a nozzle from which liquid is discharged and a liquid channel communicating with the nozzle, and that discharges liquid from the nozzle. The nozzle has an inner wall surface having an uneven pattern including a recess where the inner diameter of the nozzle is increased and a projection where the inner diameter of the nozzle is smaller than that in the recess. In a case where ink is continuously discharged from an identical nozzle, at a time when a meniscus in the nozzle after previous discharge is located closer to an initial position before discharge than a center position between the initial position and a position at which the meniscus is most greatly drawn toward the liquid channel, subsequent discharge is performed (see Abstract).
(2) Mizutaki et al. (# US 2017/0369723) discloses a water-based ink includes a pigment, and water, in which a viscosity at 20° C. is in a range of 2 mPa.Math.s to 7 mPa.Math.s, and a yield value at 20° C. is less than 0.2 mPa, and the yield value at 20° C. when evaporating 25% of the water is less than 0.8 mPa (see Abstract).
(3) Mizutani (# US 2018/0086067) discloses an ink jet recording method includes heating a recording medium, and discharging a water-based ink composition which contains a resin fine particle, water, a water-soluble organic solvent, and a surfactant from an ink jet head so as to adhere the water-based ink composition to the heated recording medium in the heating, in which the water-based ink composition has a contact angle of the water-based ink composition with respect to an ink film obtained by drying the water-based ink composition is equal to or larger than 25° at 100 ms, and is equal to or larger than 20° at 1000 ms (see Abstract).
(4) Suzuki et al. (# US 2007/0281474) discloses a homogeneous film in a via hole formed in a semiconductor device using Bosch process. The via hole that penetrates through a predetermined region in a semiconductor substrate is formed by etching the semiconductor substrate from one of its surface to the other by the Bosch process using a mask layer as a mask. Next, the mask layer is removed. Then, scallops are removed by dry etching to flatten a sidewall of the via hole. Following the above, an insulation film, a barrier layer and the like are formed homogeneously in the via hole (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853